DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of second cutting blades (13) equally spaced apart upward from the plurality of first cutting blades (12) by a given height in the circumferential direction of the cylindrical 10body (11) in such a manner as to allow a lower portion to be diagonally cut in a reverse rotating direction and to thus protrude inward from the cylindrical body (11)” in lines 7-11. It is unclear the exact meaning of “in such a manner as to allow a lower portion to be diagonally cut in a reverse rotating direction and to thus protrude inward from the cylindrical body”. First, it is unclear the exact meaning of “a lower portion”. Does it mean “a lower portion of the cylinder body”, “a lower portion of the plurality of the second cutting blades”, or “a lower portion of the plurality of the second blades to be diagonally cut on the cylindrical body ….”? In 
For the purpose of examination, the examiner has interpreted it to mean “a plurality of second cutting blades (13) equally spaced apart upward from the plurality of first cutting blades (12) by a given height in the circumferential direction of the cylindrical 10body (11) in such a manner as to allow a lower portion of each of the plurality of the second cutting blades to be diagonally cut on the cylindrical body in a reverse rotating direction and to thus protrude inward from the cylindrical body (11)”.
Claim 2 recites the limitation "the entire area of the cylindrical body" in lines 24-25.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “an entire area of the cylindrical body”.
Claim 5 recites the limitation "the same length" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a same length”.
Claim 6 recites the limitation "the underside" in line 15.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “an underside”.
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the closest prior art of record is Spera (US 2017/025283).
Spera discloses a long hole saw (9999, the embodiment of Fig 11 A, Para. 92) comprising: a cutting part provided with a cylindrical body whose interior is hollow 5having a threaded through hole formed on a center of top thereof, a plurality of first cutting blades (1151) equally spaced apart from each other on a lower end periphery of the cylindrical body in a circumferential direction of the cylindrical body, and a plurality of second cutting blades (1200, 1201)  equally spaced apart upward from the plurality of first cutting blades by a given height (Fig. 11A0 in the circumferential direction of the cylindrical 10body in such a manner as to allow a lower portion to be diagonally cut in a reverse rotating direction and to thus protrude inward from the cylindrical body. (Also see Figs. 1A-1B, Paras. 55-57, 87-90)
However,  Spera does not disclose “a balancing support part provided with a coupling rod having a screw thread formed on a lower side periphery thereof in such a manner as to be screw-coupled to the through hole of the cylindrical body, a support extended downward from the coupling rod by a given length and having a pressurizing portion formed on a lower end periphery thereof in such a manner as to be 
It would not have been obvious to modify Spera to have the missing feature above. Other prior art of record, alone or in combination, also does not teach every limitation of claim 1.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHWEN-WEI SU/Examiner, Art Unit 3722